DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground of rejection is made in view of a newly found prior art reference.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-10, 12-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (U.S. Publication No. 2021/0016792; hereinafter Kaneko) in view of Magzimof et al. (U.S. Publication No. 2019/0179305; hereinafter Magzimof), and Castro et al. (DE 102016224368; hereinafter Castro), and further in view of Kentley-Klay et al. (U.S. Patent No. 10807591; hereinafter Kentley-Klay)
Regarding claim 1, Kaneko teaches a vehicle control system (Kaneko: Par. 14; i.e., a travel route generation system including an in-vehicle processing device according to the first embodiment is installed in a vehicle such as an automobile; Par. 64; i.e., the steering device 53, the drive device 54, and the control device 55 are controlled in accordance with the calculated control amount),
comprising: a first processor that is configured to acquire position information of a vehicle in a driving state that is a manually driven state or a remotely operated driven state (Kaneko: Par. 29; i.e., the GNSS receiver 22 is configured to receive signals from a plurality of satellites which constitute a satellite navigation system, and calculate the position (latitude and longitude, for example) of the GNSS receiver 22 by calculation based on the received signals);
and a second processor that is configured to: acquire obstacle information (Kaneko: Par. 21; i.e., the sonar 14 is configured to emit sound waves and receive the reflected waves from an obstacle to determine the direction from the host vehicle to the obstacle and measure the distance between the host vehicle and the obstacle. The obstacle includes other vehicles), 
and store, in a first memory, a pre-traveled travel route that has been traveled following acquisition of the obstacle information (Kaneko: Par. 30; i.e., the in-vehicle processing device 30 includes a storage part 32; Par. 32; i.e., the storage part 32 is configured to store a learning map 32a. The learning map 32a is generated based on … the peripheral information around the host vehicle input from the sonar; Par. 33; i.e., the learning map 32a includes information on the routes (also referred to as route information) on which the host vehicle has previously traveled. The route information includes information on an outbound route on which the host vehicle has previously traveled and information on obstacles and/or road markings that exist around the outbound route; the saved pre-travelled outbound route includes information regarding the obstacles encountered).
Kaneko does not appear to explicitly teach acquiring disaster occurrence information.
However, in the same field of endeavor, Magzimof teaches acquiring disaster occurrence information (Magzimof: Par. 64; i.e., situations that are detected within the environment include unfavorable weather conditions such as black ice, wet road surfaces, construction zones, unexpected road conditions … circumventing an accident on the roadway; the disaster detected may be an accident on the roadway).	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system of Kaneko to have further incorporated acquiring disaster occurrence information, as taught by Magzimof. Doing so would allow the system to select a previously travelled route that avoids hazards in the environment (Magzimof: Par. 87; i.e., the remote support system 122 selects a pre-recorded safe route for the physical vehicle 100 that avoids hazards in the physical environment, based on the vehicle's parameters, such as its size).
Additionally, Kaneko does not explicitly teach store, in the first memory, whether the pre-traveled travel route has been traveled in the manually driven state or the remotely operated driven state.
However, in the same field of endeavor, Castro teaches store, in the first memory, whether the pre-traveled travel route has been traveled in the manually driven state or the remotely operated driven state (Castro: Par. 9; i.e., the driver assistance system is set up to record a continuous route driven manually; Par. 25; i.e., this is a reversing assistance system, which is set up for automated reversing in the reverse direction with automated lateral and/or longitudinal guidance of the route previously driven manually in the forward direction; the previously traveled route was driven manually by the driver).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system of Kaneko to have further incorporated store, in the first memory, whether the pre-traveled travel route has been traveled in the manually driven state or the remotely operated driven state, as taught by Castro. Doing so would allow the system to control the vehicle based on the previously driven route (Castro: Par. 25; i.e., it is advantageous if the driver assistance system is set up in such a way that the vehicle is controlled in the second operating mode based on the recorded route).
Kaneko further teaches create a travel route on which the vehicle is caused to travel in an autonomously driven state using the travel route stored in the first memory (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which the host vehicle E has previously traveled, to the width direction of a road or street S and an offset direction D toward an oncoming lane; Par. 127; i.e., the host vehicle travels autonomously on the return route when exiting from the parking space based on the outbound route on which the host vehicle has previously traveled when entering the parking space).
Kaneko does not explicitly teach the vehicle is caused to travel in an autonomously driven state a plurality of times.
However, in the same field of endeavor, Kentley-Klay teaches the vehicle is caused to travel in an autonomously driven state a plurality of times (Kentley-Klay: Col. 9, lines 20-25; i.e., a “shuttle mode” 120(A) where the first autonomous vehicle … iteratively travels towards or to a disaster 104 location and returns to the safe location 122 once the first autonomous vehicle 106(1) has acquired at least one passenger; the vehicle autonomously travels back and forth a plurality of times).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system of Kaneko to have further incorporated the vehicle is caused to travel in an autonomously driven state a plurality of times, as taught by Kentley-Klay. Doing so would allow the system to rescue individuals by bringing them from a dangerous location to a safe location either during or after a disaster (Kentley-Klay: Col. 4, lines 11-13; i.e., pick up and transport individuals from the disaster location to a safe location for a variety of disaster types that are “ongoing” or “post-disaster”, etc.).
Regarding claim 2, Kaneko in view of Magzimof, Castro, and Kentley-Klay teaches the vehicle control system according to claim 1. Kaneko further teaches wherein the second processor is configured to: store, in the first memory, a travel route traveled, on an outward journey from a departure point to a destination, by the vehicle in either the manually driven state or the remotely operated driven state (Kaneko: Par. 30; i.e., The in-vehicle processing device 30 includes a storage part 32; Par. 32; i.e., the storage part 32 is configured to store a learning map 32a; Par. 33; i.e., the learning map 32a includes information on the routes (also referred to as route information) on which the host vehicle has previously traveled. The route information includes information on an outbound route on which the host vehicle has previously traveled),
and create a travel route to return from the destination to the departure point along the travel route of the vehicle stored in the first memory, as a travel route of the vehicle on a return journey to return to the departure point (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which the host vehicle E has previously traveled, to the width direction of a road or street S and an offset direction D toward an oncoming lane; Par. 14; i.e., host vehicle travels autonomously on a return route when exiting from a parking lot or space based on an outbound route on which the host vehicle has previously traveled when entering the parking space. The return route and the outbound route are on the same street).
Regarding claim 3, Kaneko in view of Magzimof, Castro, and Kentley-Klay teaches the vehicle control system according to claim 1. Kaneko further teaches wherein the first processor and the second processor are an identical processor (Kaneko: Par. 29; i.e., the positional information calculated by the GNSS receiver 22 is input to the in-vehicle processing device 30; Par. 30; i.e., the in-vehicle processing device 30 includes a storage part 32; the in-vehicle processing device performs the functions of both processors by acquiring the position information and storing the pre-traveled travel route in a memory).
Regarding claim 4, Kaneko in view of Magzimof, Castro, and Kentley-Klay teaches the vehicle control system according to claim 1. Magzimof  further teaches wherein: the second processor is independent of the vehicle (Magzimof: The system 120 of FIG. 1B includes: a remote support system 122, including a user interface 124, a computing device 126, a storage device 128; this system is remote and independent of the vehicle), and the second processor is configured to: store, in the first memory, pre-traveled travel routes of a plurality of vehicles (Magzimof: Par. 58; i.e., the remote support system may have the ability to store previously traversed routes, or planned traversals in a particular local area, such as a road construction area).
Kaneko further teaches create a travel route on which at least one of the plurality of vehicles is caused to travel (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which the host vehicle E has previously traveled, to the width direction of a road or street S and an offset direction D toward an oncoming lane; Par. 127; i.e., the host vehicle travels autonomously on the return route).
Regarding claim 5, Kaneko in view of Magzimof, Castro, and Kentley-Klay teaches the vehicle control system according to claim 1. Kaneko further teaches the system further comprising an imaging device that is provided at the vehicle and is configured to obtain a surroundings image of surroundings of the vehicle (Kaneko: Par. 24; i.e., the stereo camera 17 is attached in the vicinity of a rear-view mirror … the stereo camera 17 is configured to determine and measure the peripheral information around the host vehicle),
wherein the first processor is configured to: 26store, in a second memory, the surroundings image associated with the acquired position information at the time when the surroundings image has been obtained (Kaneko: Par. 31; i.e., the RAM 31 is configured to store a current map 31a around the host vehicle. The current map 31a is generated based on … the stereo camera 17 and the cameras 21).
Magzimof further teaches in a case in which a different vehicle with a specification that is different from that of the vehicle that obtained the surroundings image is to be autonomously driven, to refer in advance to a surroundings image associated with position information representing a position on a travel route for the autonomous driving (Magzimof: Par. 108; i.e., FIG. 8, illustrates an example of a bird's eye view that may be provided to the remote support system 122 … This view can be composed using information from multiple sources including … data from other vehicles that are or have been in the locality), so as to determine whether or not the different vehicle would be able to pass along the travel route for autonomous driving (Magzimof: Par. 108; i.e., Also superposed is the top view of the virtual augmented support environment, showing the virtual vehicle 806, and two obstacles denoted obstacle 808 and obstacle 810 … the virtual vehicle 806 shown as having a width wV that is wider than the width of the physical vehicle 804 shown as wP; if the width wV is larger than the width wP, the autonomous vehicle would be able to pass).
Regarding claim 6, Kaneko in view of Magzimof, Castro, and Kentley-Klay teaches the vehicle control system according to claim 1. Kaneko further teaches wherein the second processor is configured to create an uninterrupted travel route from a departure point to a destination based on a pre-traveled travel route stored in the first memory (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which the host vehicle E has previously traveled, to the width direction of a road or street S and an offset direction D toward an oncoming lane; Par. 14; i.e., host vehicle travels autonomously on a return route when exiting from a parking lot or space based on an outbound route on which the host vehicle has previously traveled when entering the parking space. The return route and the outbound route are on the same street).
Regarding claim 8, Kaneko teaches a vehicle controller device, comprising: a memory; and a processor (Kaneko: Par. 16; i.e., a travel route generation system 1 includes … an in-vehicle processing device 30; Par. 30; i.e., the in-vehicle processing device 30 includes a storage part 32),
the processor being configured to: acquire position information of a vehicle, on which the vehicle controller device is mounted, in a driving state that is a manually driven state or a remotely operated driven state (Kaneko: Par. 29; i.e., the GNSS receiver 22 is configured to receive signals from a plurality of satellites which constitute a satellite navigation system, and calculate the position (latitude and longitude, for example) of the GNSS receiver 22 by calculation based on the received signals);
acquire obstacle information (Kaneko: Par. 21; i.e., the sonar 14 is configured to emit sound waves and receive the reflected waves from an obstacle to determine the direction from the host vehicle to the obstacle and measure the distance between the host vehicle and the obstacle. The obstacle includes other vehicles), 
refer to a memory configured to store a pre-traveled travel route that has been traveled following acquisition of the obstacle information (Kaneko: Par. 30; i.e., the in-vehicle processing device 30 includes a storage part 32; Par. 32; i.e., the storage part 32 is configured to store a learning map 32a. The learning map 32a is generated based on … the peripheral information around the host vehicle input from the sonar; Par. 33; i.e., the learning map 32a includes information on the routes (also referred to as route information) on which the host vehicle has previously traveled. The route information includes information on an outbound route on which the host vehicle has previously traveled and information on obstacles and/or road markings that exist around the outbound route; the saved pre-travelled outbound route includes information regarding the obstacles encountered).
Kaneko does not appear to explicitly teach acquiring disaster occurrence information.
However, in the same field of endeavor, Magzimof teaches acquiring disaster occurrence information (Magzimof: Par. 64; i.e., situations that are detected within the environment include unfavorable weather conditions such as black ice, wet road surfaces, construction zones, unexpected road conditions … circumventing an accident on the roadway; the disaster detected may be an accident on the roadway).	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller device of Kaneko to have further incorporated acquiring disaster occurrence information, as taught by Magzimof. Doing so would allow the system to select a previously travelled route that avoids hazards in the environment (Magzimof: Par. 87; i.e., the remote support system 122 selects a pre-recorded safe route for the physical vehicle 100 that avoids hazards in the physical environment, based on the vehicle's parameters, such as its size).
Additionally, Kaneko does not explicitly teach store whether the pre-traveled travel route has been traveled in the manually driven state or the remotely operated driven state.
However, in the same field of endeavor, Castro teaches store whether the pre-traveled travel route has been traveled in the manually driven state or the remotely operated driven state (Castro: Par. 9; i.e., the driver assistance system is set up to record a continuous route driven manually; Par. 25; i.e., this is a reversing assistance system, which is set up for automated reversing in the reverse direction with automated lateral and/or longitudinal guidance of the route previously driven manually in the forward direction; the previously traveled route was driven manually by the driver).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller device of Kaneko to have further incorporated store, in the first memory, whether the pre-traveled travel route has been traveled in the manually driven state or the remotely operated driven state, as taught by Castro. Doing so would allow the system to control the vehicle based on the previously driven route (Castro: Par. 25; i.e., it is advantageous if the driver assistance system is set up in such a way that the vehicle is controlled in the second operating mode based on the recorded route).
Kaneko further teaches create a travel route on which the vehicle is caused to travel in an autonomously driven state using the travel route stored in the memory (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which the host vehicle E has previously traveled, to the width direction of a road or street S and an offset direction D toward an oncoming lane; Par. 127; i.e., the host vehicle travels autonomously on the return route when exiting from the parking space based on the outbound route on which the host vehicle has previously traveled when entering the parking space).
Kaneko does not explicitly teach the vehicle is caused to travel in an autonomously driven state a plurality of times.
However, in the same field of endeavor, Kentley-Klay teaches the vehicle is caused to travel in an autonomously driven state a plurality of times (Kentley-Klay: Col. 9, lines 20-25; i.e., a “shuttle mode” 120(A) where the first autonomous vehicle … iteratively travels towards or to a disaster 104 location and returns to the safe location 122 once the first autonomous vehicle 106(1) has acquired at least one passenger; the vehicle autonomously travels back and forth a plurality of times).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller device of Kaneko to have further incorporated the vehicle is caused to travel in an autonomously driven state a plurality of times, as taught by Kentley-Klay. Doing so would allow the system to rescue individuals by bringing them from a dangerous location to a safe location either during or after a disaster (Kentley-Klay: Col. 4, lines 11-13; i.e., pick up and transport individuals from the disaster location to a safe location for a variety of disaster types that are “ongoing” or “post-disaster”, etc.).
Regarding claim 9, Kaneko in view of Magzimof, Castro, and Kentley-Klay teaches the vehicle controller device according to claim 8. Kaneko further teaches wherein: the processor is configured to: store, in the memory, a travel route traveled, on an outward journey from a departure 27point to a destination, by the vehicle in either the manually driven state or the remotely operated driven state (Kaneko: Par. 30; i.e., The in-vehicle processing device 30 includes a storage part 32; Par. 32; i.e., the storage part 32 is configured to store a learning map 32a; Par. 33; i.e., the learning map 32a includes information on the routes (also referred to as route information) on which the host vehicle has previously traveled. The route information includes information on an outbound route on which the host vehicle has previously traveled);
and create a travel route to return from the destination to the departure point along the travel route of the vehicle stored in the memory, as a travel route of the vehicle on a return journey to return to the departure point (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which the host vehicle E has previously traveled, to the width direction of a road or street S and an offset direction D toward an oncoming lane; Par. 14; i.e., host vehicle travels autonomously on a return route when exiting from a parking lot or space based on an outbound route on which the host vehicle has previously traveled when entering the parking space. The return route and the outbound route are on the same street).
Regarding claim 10, Kaneko in view of Magzimof, Castro, and Kentley-Klay teaches the vehicle controller device according to claim 8. Kaneko further teaches wherein the processor is configured to create an uninterrupted travel route from a departure point to a destination based on a pre-traveled travel route stored in the memory (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which the host vehicle E has previously traveled, to the width direction of a road or street S and an offset direction D toward an oncoming lane; Par. 14; i.e., host vehicle travels autonomously on a return route when exiting from a parking lot or space based on an outbound route on which the host vehicle has previously traveled when entering the parking space. The return route and the outbound route are on the same street).
Regarding claim 12, Kaneko teaches a vehicle control method (Kaneko: Par. 14; i.e., a travel route generation system including an in-vehicle processing device according to the first embodiment is installed in a vehicle such as an automobile; Fig. 6 displays the method for generating a return route and controlling the vehicle accordingly),
comprising, by a processor: acquiring position information of a vehicle in a driving state that is a manually driven state or a remotely operated driven state (Kaneko: Par. 29; i.e., the GNSS receiver 22 is configured to receive signals from a plurality of satellites which constitute a satellite navigation system, and calculate the position (latitude and longitude, for example) of the GNSS receiver 22 by calculation based on the received signals);
acquiring obstacle information (Kaneko: Par. 21; i.e., the sonar 14 is configured to emit sound waves and receive the reflected waves from an obstacle to determine the direction from the host vehicle to the obstacle and measure the distance between the host vehicle and the obstacle. The obstacle includes other vehicles), 
refer to a memory configured to store a pre-traveled travel route that has been traveled following acquisition of the obstacle information (Kaneko: Par. 30; i.e., the in-vehicle processing device 30 includes a storage part 32; Par. 32; i.e., the storage part 32 is configured to store a learning map 32a. The learning map 32a is generated based on … the peripheral information around the host vehicle input from the sonar; Par. 33; i.e., the learning map 32a includes information on the routes (also referred to as route information) on which the host vehicle has previously traveled. The route information includes information on an outbound route on which the host vehicle has previously traveled and information on obstacles and/or road markings that exist around the outbound route; the saved pre-travelled outbound route includes information regarding the obstacles encountered).
Kaneko does not appear to explicitly teach acquiring disaster occurrence information.
However, in the same field of endeavor, Magzimof teaches acquiring disaster occurrence information (Magzimof: Par. 64; i.e., situations that are detected within the environment include unfavorable weather conditions such as black ice, wet road surfaces, construction zones, unexpected road conditions … circumventing an accident on the roadway; the disaster detected may be an accident on the roadway).	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control method of Kaneko to have further incorporated acquiring disaster occurrence information, as taught by Magzimof. Doing so would allow the system to select a previously travelled route that avoids hazards in the environment (Magzimof: Par. 87; i.e., the remote support system 122 selects a pre-recorded safe route for the physical vehicle 100 that avoids hazards in the physical environment, based on the vehicle's parameters, such as its size).
Additionally, Kaneko does not explicitly teach store whether the pre-traveled travel route has been traveled in the manually driven state or the remotely operated driven state.
However, in the same field of endeavor, Castro teaches store whether the pre-traveled travel route has been traveled in the manually driven state or the remotely operated driven state (Castro: Par. 9; i.e., the driver assistance system is set up to record a continuous route driven manually; Par. 25; i.e., this is a reversing assistance system, which is set up for automated reversing in the reverse direction with automated lateral and/or longitudinal guidance of the route previously driven manually in the forward direction; the previously traveled route was driven manually by the driver).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control method of Kaneko to have further incorporated store, in the first memory, whether the pre-traveled travel route has been traveled in the manually driven state or the remotely operated driven state, as taught by Castro. Doing so would allow the system to control the vehicle based on the previously driven route (Castro: Par. 25; i.e., it is advantageous if the driver assistance system is set up in such a way that the vehicle is controlled in the second operating mode based on the recorded route).
Kaneko further teaches creating a travel route on which the vehicle is caused to travel in an autonomously driven state using the travel route stored in the memory (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which the host vehicle E has previously traveled, to the width direction of a road or street S and an offset direction D toward an oncoming lane; Par. 127; i.e., the host vehicle travels autonomously on the return route when exiting from the parking space based on the outbound route on which the host vehicle has previously traveled when entering the parking space).
Kaneko does not explicitly teach the vehicle is caused to travel in an autonomously driven state a plurality of times.
However, in the same field of endeavor, Kentley-Klay teaches the vehicle is caused to travel in an autonomously driven state a plurality of times (Kentley-Klay: Col. 9, lines 20-25; i.e., a “shuttle mode” 120(A) where the first autonomous vehicle … iteratively travels towards or to a disaster 104 location and returns to the safe location 122 once the first autonomous vehicle 106(1) has acquired at least one passenger; the vehicle autonomously travels back and forth a plurality of times).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control method of Kaneko to have further incorporated the vehicle is caused to travel in an autonomously driven state a plurality of times, as taught by Kentley-Klay. Doing so would allow the system to rescue individuals by bringing them from a dangerous location to a safe location either during or after a disaster (Kentley-Klay: Col. 4, lines 11-13; i.e., pick up and transport individuals from the disaster location to a safe location for a variety of disaster types that are “ongoing” or “post-disaster”, etc.).
Regarding claim 13, Kaneko in view of Magzimof, Castro, and Kentley-Klay teaches the vehicle control method according to claim 12. Kaneko further teaches storing, in the memory, a travel route traveled, on an outward journey from a departure point to a destination, by the vehicle in either the manually driven state or the remotely operated driven state (Kaneko: Par. 30; i.e., The in-vehicle processing device 30 includes a storage part 32; Par. 32; i.e., the storage part 32 is configured to store a learning map 32a; Par. 33; i.e., the learning map 32a includes information on the routes (also referred to as route information) on which the host vehicle has previously traveled. The route information includes information on an outbound route on which the host vehicle has previously traveled);
and creating a travel route to return from the destination to the departure point along the travel route of the vehicle stored in the memory, as a travel route of a given vehicle on a return journey to return to the departure point (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which the host vehicle E has previously traveled, to the width direction of a road or street S and an offset direction D toward an oncoming lane; Par. 14; i.e., host vehicle travels autonomously on a return route when exiting from a parking lot or space based on an outbound route on which the host vehicle has previously traveled when entering the parking space. The return route and the outbound route are on the same street).
Regarding claim 14, Kaneko in view of Magzimof, Castro, and Kentley-Klay teaches the vehicle control method according to claim 12. Kaneko further teaches creating an uninterrupted travel route from a departure point to a destination based on a pre-traveled travel route stored in the memory (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which the host vehicle E has previously traveled, to the width direction of a road or street S and an offset direction D toward an oncoming lane; Par. 14; i.e., host vehicle travels autonomously on a return route when exiting from a parking lot or space based on an outbound route on which the host vehicle has previously traveled when entering the parking space. The return route and the outbound route are on the same street).
Regarding claim 16, Kaneko in view of Magzimof, Castro, and Kentley-Klay teaches the vehicle control system according to claim 1. Kentley-Klay further teaches wherein the vehicle control system is further configured to autonomously drive the vehicle along the travel route stored in the memory autonomously the plurality of times (Kentley-Klay: Col. 9, lines 20-25; i.e., a “shuttle mode” 120(A) where the first autonomous vehicle … iteratively travels towards or to a disaster 104 location and returns to the safe location 122 once the first autonomous vehicle 106(1) has acquired at least one passenger; the vehicle autonomously travels back and forth a plurality of times).
Regarding claim 17, Kaneko in view of Magzimof, Castro, and Kentley-Klay teaches the vehicle control system according to claim 1. Kentley-Klay further teaches wherein the disaster is a large-scale natural disaster (Kentley-Klay: Col. 5, lines 46-51; i.e., the disaster type may include, for example, cyclone, flood, seismic activity (e.g., earthquake, volcano, sinkhole, tsunami), fire, projectile collision (e.g., meteor, massive collision such as a fallen aircraft or missile), elevated radiation levels, aberrant human activity, an explosion, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661